UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 17, 2016 Date of Report (Date of Earliest Event Reported) Sun BioPharma, Inc. (Exact Name of Registrant as Specified in its Charter) Utah 000-55242 87-0543922 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 712 Vista Blvd #305 Waconia, Minnesota (Address of Principal Executive Offices) (Zip Code) ( ) - (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The 2016 Annual Meeting of Shareholders of Sun BioPharma, Inc. (the “Company”) was held on May 17, 2016. The final results of the shareholder vote on each proposal brought before the Annual Meeting were as follows: For Withhold Broker Non-Votes Proposal No. 1— Election of directors Michael T. Cullen 0 Suzanne Gagnon 0 Dalvir S. Gill 0 David B. Kaysen 0 Jeffrey S. Mathiesen 0 J. Robert Paulson, Jr. 0 Paul W. Schaffer 0 D. Robert Schemel 0 For Against Abstain Broker Non-Votes Proposal No. 2—Ratification of the selection of Cherry Bekaert LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2016. 0 0 Proposal No. 3—Approval of a change of the Company’s state of incorporation from Utah to Delaware. 0 Proposal No. 4—Approval of the Sun BioPharma, Inc. 2016 Omnibus Incentive Plan. 0 Proposal No. 5—Amend the Company’s articles of incorporation to increase the number of authorized shares of common stock to 200,000,000 shares and preferred stock to 20,000,000 shares. 0 Proposal No. 6—Amend the Company’s articles of incorporation to classify the Board of Directors into three classes. 0 All proposals were approved by the Company’s shareholders by the required vote. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. SUN BIOPHARMA, INC. Date: May 18, 2016 By /s/ Scott Kellen Scott Kellen Chief Financial Officer
